NOT DESIGNATED FOR PUBLICATION

                                           No. 122,031

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                          Appellant,

                                                 v.

                                 DANIEL OSBORNE EATON JR.,
                                         Appellee.


                                 MEMORANDUM OPINION

       Appeal from Leavenworth District Court; MICHAEL D. GIBBENS, judge. Opinion filed December
18, 2020. Affirmed.


       Todd G. Thompson, county attorney, and Derek Schmidt, attorney general, for appellant.


       Patrick H. Dunn, of Kansas Appellate Defender Office, for appellee.


Before HILL, P.J., BRUNS and SCHROEDER, JJ.


       PER CURIAM: The State appeals from the district court's dismissal of the charges
filed against Daniel Eaton Jr. in this action. In particular, the State argues that Eaton
failed to follow the requirements of the Uniform Mandatory Disposition of Detainers Act
(UMDDA), K.S.A. 22-4301 et seq. In addition, the State argues that even if sufficient
notice was provided under the UMDDA, the district court improperly calculated the time
in making its speedy trial determination. Based on our review of the record, we conclude
that Eaton substantially complied with the UMDDA and that the district court lost
jurisdiction due to the State's failure to prosecute the charges filed against Eaton within
the statutory 180-day time limit. Thus, we affirm the district court.

                                                  1
                        FACTUAL AND PROCEDURAL BACKGROUND

       The facts material to this appeal are largely uncontested. On June 2, 2016, Eaton
was booked into the Wyandotte County Jail on charges in an unrelated case. The
following day, the Leavenworth County Attorney filed charges against Eaton in this case.
Several months later, on October 21, 2016, the Wyandotte County District Court found
Eaton to be guilty on the unrelated charges and sentenced him to the custody of the
Kansas Department of Corrections (KDOC). However, Eaton remained in the custody of
the Wyandotte County Jail until November 3, 2016.


       On October 26, 2016, while still held in the Wyandotte County Jail, Eaton filled
out a UMDDA application form in which he stated that he had been sentenced to the
custody of KDOC but was awaiting transfer to a state facility. The form stated that that
the application was made in compliance with the UMDDA, and Eaton requested that "my
detainer be dropped or that I may be taken from this institution to stand trial." In addition,
Eaton set forth the case number, the filing date, and the charges pending in the
Leavenworth County District Court. Eaton signed the completed form, and Michelle A.
Dudgeon notarized his signature.


       When Eaton filled out the UMDDA application, Dudgeon was a Program
Assistant with the Wyandotte County Sheriff's Office, which operates the Wyandotte
County Jail. According to Eaton, Dudgeon provided him with the application form and
either she—or someone else in the sheriff's office—mailed it for him after he completed
it. Regardless, the record reflects that the completed UMDDA application was mailed to
the Leavenworth County District Court in a Wyandotte County Sheriff's Office envelope.
Moreover, someone wrote Eaton's name and inmate number on the envelope above the
return address.




                                              2
       On November 3, 2016, the Leavenworth County District Court received the
UMDDA application. A few days later, on November 7, 2016, the Clerk of the
Leavenworth County District Court forwarded copies of Eaton's UMDDA application to
both the Leavenworth County Attorney as well as to the district court judge assigned to
this case. As discussed further below, the county attorney candidly admits that his office
received actual notice of Eaton's UMDDA application at that time.


       After receiving notice of the UMDAA application, the district court appointed an
attorney to represent Eaton. On February 7, 2017, Eaton's attorney moved to continue the
preliminary hearing. The next day, Eaton's attorney informed the district court that he had
not been able to speak to his client because he was being held at KDOC's Reception and
Diagnostic Unit (RDU). After several more delays, the district court rescheduled the
preliminary hearing for April 19, 2017. However, the KDOC failed to transport Eaton to
the courthouse and the district court, once again, rescheduled the hearing.


       On May 19, 2017, the district court held a preliminary hearing. At the hearing,
Eaton was arraigned; and he entered not guilty pleas. The district court scheduled a jury
trial to commence on September 25, 2017. However, on June 19, 2017, Eaton filed a pro
se motion to dismiss the charges filed against him based on the State's failure to proceed
to trial within the 180 days required by the UMDDA.


       On September 18, 2017, a week before the scheduled trial, Eaton's counsel filed a
motion to continue the trial. At a hearing held two days later, the attorney appeared
without Eaton and advised the district court that he had not been able to prepare for
Eaton's trial due to other pending cases. As a result, the district court continued the jury
trial and set the matter for a status conference.


       Eaton requested new counsel and also requested a ruling on his pro se motion to
dismiss under the UMDDA on September 27, 2017. The district court informed Eaton
                                               3
that it would not consider his pro se motion while he was represented by counsel. Rather
than proceeding pro se, Eaton elected to have another attorney appointed to represent him
in this matter. At the conclusion of the hearing, the district court told Eaton that the time
until the next hearing would be charged to him.


       A few days after the status conference, the district court appointed another
attorney to represent Eaton. The district court scheduled another status hearing for
November 1, 2017; however, Eaton did not appear because no order of transport had been
prepared. A week later, the attorney appeared without Eaton and indicated that he had
only been able to speak to his client that morning. Eaton's attorney also requested
additional time to investigate the case before setting a jury trial date. Accordingly, the
district court scheduled another hearing to be held on December 8, 2017, and indicated
that the time would be charged to Eaton.


       At the December 8th hearing, Eaton's attorney once again requested additional
time. As such, the district court set the case for a jury trial to begin on March 12, 2018.
However, on February 20, 2018, just a few weeks before the scheduled trial, Eaton's
attorney moved to continue the trial because he had another jury trial scheduled on the
same day. On March 9, 2018, the district court granted the continuance and, again,
rescheduled the trial date for July 9, 2018.


       On June 5, 2018, Eaton once again filed a pro se motion requesting that new
counsel be appointed. In addition, Eaton, again, moved for dismissal of the charges under
the UMDDA. Eaton argued that his attorney had not had any conversation with him
regarding his defense or any other matter pertinent to his case. Furthermore, Eaton
pointed out that he had filed a UMDDA application in November 2016 and renewed his
request for dismissal of the pending charges. Specifically, Eaton asserted that "this court
should no longer have jurisdiction to prosecute the defendant in this case . . . according to
the rules under UMDDA."
                                               4
       On July 3, 2018, less than a week before the rescheduled jury trial, Eaton's
attorney moved to withdraw. In support of the motion, the attorney cited Eaton's motion
and explained that he was not prepared for the trial. On July 9, 2018, the district court
granted the attorney's motion to withdraw. In doing so, the district court noted that it
would not rule on Eaton's second motion to dismiss until another attorney had been
appointed. A few days later, the district court appointed a third attorney to represent
Eaton. Evidently, that attorney was not able to represent Eaton and a fourth attorney was
appointed on July 26, 2018.


       Eaton did not appear at a status hearing on August 15, 2018 because KDOC had
not transported him to the courthouse. So, the district court rescheduled the status hearing
for August 27, 2018. However, that hearing was also continued until September 28, 2018.
On that date, Eaton and his attorney requested a hearing date on the second pro se motion
to dismiss. In addition, because Eaton was being paroled from KDOC custody that same
day, the district court ordered him to be detained on a bench warrant and set conditions
for pretrial release. On October 2, 2018, Eaton was released on bond.


       On October 11, 2018, Eaton's attorney filed a third motion to dismiss that
incorporated in the arguments regarding the UMDDA previously raised in Eaton's pro se
motions. The district court conducted another pretrial conference on November 9, 2018,
and set the case for a jury trial to begin on January 7, 2019. In the meantime, on
December 7, 2018, the district court heard arguments on Eaton's motion to dismiss and
took the matter under advisement.


       In a Memorandum Decision and Journal Entry entered on January 3, 2019, the
district court granted the motion to dismiss and dismissed this case. In so ruling, the
district court noted that "the parties agree that the speedy trial limits found in K.S.A. 22-
4303 began to run" on November 3, 2016. While we cannot find a transcript wherein the
parties expressed their agreement, the State acknowledged the November 3, 2016 start
                                              5
date in both its brief and in its response to the motion to dismiss before the district court.
Then, the district court found that 578 days had elapsed between November 3, 2016, and
June 5, 2018, when Eaton filed his second motion to dismiss. Likewise, the district court
found that 343 of these days were attributable to Eaton. The district court did not explain
either of its date calculations in its order.


       Displeased with the district court's decision, the State filed a motion to reconsider
the following day. In the motion, the State disputed the district court's time calculation.
At a hearing held on January 11, 2019, the district court heard argument on the motion to
reconsider and took the matter under advisement. While the motion to reconsider was still
pending, the State moved to deny dismissal based on the UMMDA.


       On June 27, 2019, the district court held a hearing on the State's motions. Initially,
the district court granted the State's motions due to improper service. However, the
district court reversed course following Eaton's testimony that he did not personally mail
the UMDDA application. Consequently, the district court scheduled another hearing on
August 14, 2019, allowing Eaton an opportunity to establish whether someone at the
Wyandotte County Jail mailed the application for him.


       At this hearing, Eaton testified that, after he was placed in KDOC custody but still
being held in the Wyandotte County Jail, he requested and received the UMDDA
paperwork from Dudgeon. According to Eaton, he followed her instructions for
completing the application form and returned it to her with the assumption that she would
mail it to the proper location. Eaton also testified that he did not address the envelope. In
addition, the State conceded at the hearing that the Leavenworth County Attorney's
Office had received actual notice of Eaton's UMDDA application in November 2016.


       On August 20, 2019, the district court reiterated its earlier ruling in which it
denied the State's motions. In particular, the district court found it significant that the
                                                6
county attorney's office had actual notice of Eaton's UMDDA application since
November 2016. The district court again found that the case should be dismissed based
on the UMDDA. Thereafter, the State timely filed a notice of appeal.


                                         ANALYSIS

       On appeal, the State contends that the district court erred in dismissing the charges
against Eaton. The State argues that Eaton failed to comply with the notice provisions of
the Uniform Mandatory Disposition of Detainers Act (UMDDA), K.S.A. 22-4301 et seq.
In addition, the State argues that the district court improperly calculated the time elapsed
under the UMDDA. In response, Eaton argues that he substantially complied with the
UMDDA requirements to place the State on notice that the 180-day time limit had begun
to run. Likewise, Eaton argues that the district court properly calculated the time to be
charged to the State. Accordingly, Eaton also argues that the district court appropriately
concluded that it lost jurisdiction to pursue the charges against him because the State did
not bring him to trial within 180 days, as required by the UMDDA.


       The UMDDA provides a process for prisoners in the custody of KDOC to request
final disposition of criminal charges pending within the State of Kansas. State v. Burnett,
297 Kan. 447, 448, 301 P.3d 698 (2013). Once a prisoner properly gives notice under the
UMMDA, the State must commence trial within 180 days. If the State fails to do so, the
district court usually loses jurisdiction over the case. 297 Kan. at 448. Whether a
defendant's statutory right to a speedy trial has been violated is a question of law over
which we have unlimited review. 297 Kan. at 451. Likewise, interpretation of the
UMDDA as well as determination of jurisdictional issues involve questions of law over
which our scope of review is unlimited. State v. Alonzo, 296 Kan. 1052, 1054, 297 P.3d
300 (2013).




                                              7
Substantial Compliance with the UMDDA

       The purpose of the UMDDA is to prevent indefinite suspension of pending
criminal charges while a prisoner is incarcerated following conviction in another case.
The Act seeks to prevent delays in the administration of justice by placing an obligation
on the State to present pending charges for trial within a reasonable amount of time.
Burnett, 297 Kan. at 453; see also State v. Dolack, 216 Kan. 622, 634, 533 P.2d 1282
(1975) (the UMDDA permits prisoner to obtain speedy trial guaranteed by Kansas
Constitution as legislatively defined). "Under the UMDDA, 'the passage of the statutory
period . . . must be treated as conclusive of undue delay if all other conditions are met.'
But substantial compliance with the UMDDA is sufficient to invoke its protections."
Burnett, 297 Kan. at 453 (quoting State v. Stanphill, 206 Kan. 612, 616, 481 P.2d 998
[1971]). Accordingly, the first question we must answer is whether Eaton substantially
complied with the notice requirements of the UMDDA.


       K.S.A. 2019 Supp. 22-4301 provides, in relevant part, as follows:


               "(a) Any inmate in the custody of the secretary of corrections may request final
       disposition of any untried indictment, information, motion to revoke probation or
       complaint pending against such person in this state. The request shall be in writing,
       addressed and delivered to the court in which the indictment, information, motion to
       revoke probation or complaint is pending, to the county attorney charged with the duty of
       prosecuting it and to the secretary of corrections. Such request shall set forth the place of
       imprisonment."


       Kansas appellate courts have repeatedly found that substantial compliance is
sufficient for a prisoner to invoke the provisions of the UMDDA. See Burnett, 297 Kan.
at 453; Sweat v. Darr, 235 Kan. 570, 575, 684 P.2d 347 (1984); State v. Foster, No.
117,118, 2018 WL 4039455, at *4 (Kan. App. 2018) (unpublished opinion); State v.
Woods, No. 117,294, 2018 WL 1770556, at *3 (Kan. App. 2018) (unpublished opinion);


                                                     8
State v. Guthrie, No. 115,631, 2017 WL 1197257, at *5 (Kan. App. 2017) (unpublished
opinion).


       Unfortunately, none of these cases define the term "substantial compliance" as
used in the context of the UMDDA. Nevertheless, the Kansas Supreme Court has defined
the term in relation to notice statutes to mean "'compliance in respect to the essential
matters necessary to assure every reasonable objective of the statute.'" Myers v. Board of
Jackson County Comm'rs, 280 Kan. 869, 874, 127 P.3d 319 (2006) (quoting Orr v.
Heiman, 270 Kan. 109, 113, 12 P.3d 387 [2000]). More recently, our Supreme Court has
explained that "[o]bviously, that standard is something less than strict compliance."
Nguyen v. State, 309 Kan. 96, 104, 431 P.3d 862 (2018) (citing Myers, 280 Kan. at 874).


       Here, Eaton contends that he substantially complied with the UMDDA and that
any compliance failures were due to circumstances beyond his control. In particular,
Eaton argues that the purpose of the UMDDA was met because both the Leavenworth
County Attorney and the district court had actual notice of his application. Although the
State argues that we should not find that Eaton substantially complied with the notice
provisions of the UMDDA, the Leavenworth County Attorney's Office candidly admits
that it received actual notice of Eaton's application in November 2016.


       We find the situation presented in this case to be similar to that presented in State
v. Lomon, No. 116,497, 2017 WL 1535229, at *1 (Kan. App. 2017) (unpublished
opinion). In Lomon, an inmate at the Hutchinson Correctional Facility (HCF) submitted a
written request to prison authorities seeking to invoke the provisions of the UMDDA in a
case pending against him in Morris County. However, the HCF officials refused to
forward the inmate's application to either the district court or the county attorney for a
reason not material to this appeal. As a result, the inmate mailed a handwritten request—
labeled as a "disposition of detainer"—to the Morris County Attorney. However, the


                                              9
inmate failed to include the case number or send a copy of the document to the district
court.


         Notwithstanding the inmate's failure to strictly comply with the notice provisions
set forth in the UMDDA, the district court dismissed the pending charges against the
inmate. In doing so, the district court explained that it was not the inmate's fault that the
UMDDA application had not been mailed out by HCF authorities. On appeal, this court
affirmed the district court's dismissal of the charges because the inmate had taken
"sufficient action" to invoke the UMDDA despite the procedural deficiencies in his
subsequent handwritten request to the Morris County Attorney. 2017 WL 1535229, at *4.
The Lomon panel also found that prison officials should have passed the UMDDA
application to the necessary parties and not "create a barrier to a prisoner pursuing his
legal options." 2017 WL 1535229, at *4.


         In this case, it is undisputed that Eaton had been placed in KDOC custody in an
unrelated criminal action. In addition, it is undisputed that Eaton was still detained in the
Wyandotte County Jail at the time he filled out his UMDDA application regarding the
charges pending against him in Leavenworth County. Further, it is important to note that
Eaton filled out a UMDDA application form that was provided to him by the Wyandotte
County Sheriff's Office, which operates the Wyandotte County Jail.


         A review of the UMDDA form reveals that it was fully completed by Eaton. In
particular, on the face of the UMDDA form, Eaton included:


            • his name and his social security number;
            • the reason for his incarceration in the Wyandotte County Jail;
            • his status of being sentenced to the custody of the KDOC;




                                              10
          • a request directed toward the Leavenworth County Attorney that his
             detainer either be "dropped" or that he "stand trial" within "the prescribed
             period of time as granted by Law or that it be considered null and void;"
          • his signature;
          • the date of the application;
          • the Leavenworth County case number;
          • the date that the Leavenworth County case was filed or the warrant was
             issued; and
          • the specific crimes charged against him in Leavenworth County.


      In addition, the UMDDA application form was notarized by Michelle A. Dudgeon,
who was a Program Assistant with the Wyandotte County Sheriff's Office.


      The record on appeal also includes the envelope in which Eaton's UMDDA
application was mailed. The return address is stamped on and states that it was sent by
the Wyandotte County Sherriff's Office. In contrast, Eaton's name and inmate number is
handwritten above the mailing address. In addition, the envelope is addressed to the
Leavenworth County District Court.


      According to Eaton, the Program Assistant at the Wyandotte County Jail provided
him with the UMDDA application form. He also testified that after the form was
completed, the Program Assistant took the form and she—or someone else in the sheriff's
office—mailed it for him. Regardless who actually mailed the envelope, we note that
both the envelope and the UMDDA application were filed stamped by the Clerk of the
Leavenworth County District Court on November 3, 2016 at 1:19 p.m. Furthermore, the
State acknowledges that the Clerk of the Leavenworth County District Court forwarded
copies of Eaton's UMDDA application to the county attorney's office as well as to the
district court judge assigned to the case on November 7, 2016.


                                            11
       As the State points out, Eaton failed to strictly follow the notice requirements of
the UMDDA because his form was not mailed directly to the Leavenworth County
Attorney or to the Kansas Secretary of Corrections. On the other hand, a review of the
record reflects that Eaton did comply with the UMDDA in several other respects. In
particular, he submitted the application "in writing" and it was "addressed and delivered
to the court in which the . . . complaint was pending." Moreover, the application "set
forth the place of imprisonment"—which was, at that time, the Wyandotte County Jail.


       Similar to Lomon, the record in this case suggests that Eaton was dependent upon
the Wyandotte County Sheriff's Office to mail his completed UMDDA application to the
appropriate parties. We note that the State does not dispute Eaton's testimony that the
Program Assistant took the UMDDA application form from Eaton as soon as he
completed it so that it could be mailed. Although the State submitted a notarized letter
from the warden of the Wyandotte County Jail listing the services provided by the facility
to inmates, it does not speak specifically to Eaton's case. Furthermore, Eaton's testimony
regarding the process used to mail the UMDDA application is supported by the return
address on the envelope that states that it was sent from the Wyandotte County Sheriff's
Office.


       Regardless, the State fails to show how the failure to directly serve the
Leavenworth County Attorney with the UMDDA application prejudiced the State's
ability to prosecute this case. As discussed above, the county attorney's office had actual
notice of Eaton's UMDDA application in November 2016—just a few days after the form
was received by the Leavenworth County District Court—yet the case did not proceed to
trial. In addition, during the course of this litigation, Eaton filed several motions in which
he brought his UMDDA application to the attention of both the county attorney and the
district court. Nevertheless, this case languished for more than two years after the county
attorney and the district court received actual notice of Eaton's UMDDA application.


                                              12
       The State compares this case with Foster, 2018 WL 4039455. Certainly, there are
some similarities between the two cases. Notably, like Eaton, the defendant in Foster was
being held in the Wyandotte County Jail awaiting transport to a KDOC facility. Like
Eaton, the defendant completed a UMDDA application provided to him by a Program
Assistant in the Wyandotte County Sheriff's Office. In turn, the UMDDA application was
mailed to the Johnson County District Court but not to the Johnson County District
Attorney's office.


       Significantly, and unlike the present case, the district attorney's office in Foster
did not receive actual notice of the UMDDA application filled out by the defendant until
several months after it was filed. The Foster panel understandably found this fact to be
"important because receipt of the document [by the prosecutor] triggers the running of the
180 days to bring the inmate to trial. 2018 WL 4039455, at *5 (citing K.S.A. 2014 Supp.
22-4303). By contrast, it is undisputed in this case that the Leavenworth County
Attorney's Office was provided actual notice of Eaton's UMDDA application within a
matter of days after it was filed.


       We agree with the Foster panel that simply filing a UMDDA application with the
district court clerk's office is not sufficient to constitute substantial compliance with
K.S.A. 2019 Supp. 22-4301(a) because it does not put a prosecutor on notice to start
running of the 180-day time period in which the defendant must be brought to trial.
However, under the unique circumstances presented in this case, we find that the filing of
the UMDDA application combined with the county attorney's actual notice of Eaton's
request to invoke the protections of the UMDDA were sufficient to constitute substantial
compliance. Furthermore, we find that this decision is consistent with the legislative
intent of the UMDDA to "prevent indefinite suspension of pending criminal charges" and
for "courts to hear cases within a reasonable amount of time." Burnett, 297 Kan. at 453.




                                              13
Time Calculation

       The State also contends that the district court improperly calculated the amount of
time that elapsed after the UMDDA protections were triggered. Regarding the issue of
time calculation under the UMDDA, K.S.A. 2019 Supp. 22-4303 provides that once a
district court and county or district attorney receive notice of a defendant's UMDDA
application, the State generally has 180 days to bring the case to trial. The failure to bring
the case to trial within 180 days is to be treated as conclusive of undue delay unless: (1)
the district court for good cause grants additional time; (2) the parties stipulate to a
continuance; or (3) a continuance is granted on notice to the attorney of record and
opportunity to be heard. Burnett, 297 Kan. at 458.


       Consistent with our prior cases, we find that the 180-day statutory period was
triggered on November 7, 2016. As addressed above, this is the date on which the
Leavenworth County Attorney's Office received actual notice of Eaton's UMDDA
application. See Woods, 2018 WL 1770556, at *4 (using date on which the county
attorney acknowledged receipt of the UMDDA application to trigger 180-day limit).
Between November 7, 2016, and June 5, 2018—the date on which Eaton filed his second
pro se motion to dismiss—575 days elapsed. Although this was well above the 180 days
allowed under the provisions of the UMDDA, we must determine how many of those
days should be charged to Eaton or otherwise fall within the exceptions set forth in
K.S.A. 2019 Supp. 22-4303.


       Between November 7, 2016, and February 7, 2017—when Eaton's attorney
requested a continuance of the preliminary hearing—92 days elapsed that should be
charged to the State. Moreover, between May 19, 2017 (the date of the preliminary
hearing at which Eaton was bound over for trial), and September 18, 2017 (the date on
which Eaton filed a motion for continuance), an additional 122 days elapsed that should



                                              14
be charged to the State. Thus, by that point in time, 214 days chargeable to the State had
already expired.


       Although the State argues that the 180-day clock stopped after each time Eaton
requested a new attorney, the record reflects that he did not request a new attorney until
September 27, 2017, which was well after the 180 days had already run. In addition, the
State argues that the UMDDA clock stopped after each time Eaton filed a motion to
dismiss. In support of this argument, the State cites Woods, 2018 WL 1770556, at *4-5.
However, a review of the record in this case reveals that the district court never ruled on
Eaton's first pro se motion to dismiss. Instead, on September 27, 2017, the district court
gave Eaton the choice of either having new counsel appointed or proceeding pro se on his
motion. Eaton decided to request a new attorney and the case was continued with the time
charged to him. Regardless, by that point, the 180 days had already run.


       Accordingly, we affirm the district court's dismissal of this case based on the
State's failure to bring the charges filed against Eaton to trial within the 180-day time
period set forth in the UMDDA.


       Affirmed.




                                             15